[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a contested summary process action in which the court finds:
The plaintiff leased to the defendant, James W. Parks, by way of an oral month-to-month tenancy lease, a lot upon which the defendant kept his mobile home, known as Grandview Mobile Park, Lot #15, Route 12, Gales Ferry, Connecticut.
The defendant failed to pay in full, rent when due, including the installment of rent due on May 1, 2000, of $235.00 or within nine (9) days thereafter.
The defendant entered possession in 1997, and has continued in possession.
There is a present arrearage due to plaintiff from defendant in the amount of $875.00, which represents unpaid rents, due in part to partial payments, from approximately February, 2000 through the present. CT Page 9624
On May 12, 2000, the plaintiff caused a Notice to Quit to be duly served on the defendant to quit said premises on or before June 14, 2000, the original of said notice made an exhibit at trial.
Although the time designated in said notice for the defendant to quit passed, the defendant continued in possession, refused to vacate and did not pay the past due rent to remedy the default within 30 days per statute.
Although the pro se defendant vigorously contested the above issues and filed numerous special defenses, based upon the totality of the evidence, the court finds no special defenses to have been proven and that the plaintiff has proven all the necessary allegations required for summary process.
Accordingly, judgment enters for the plaintiff.
Schimelman, J.